[Cite as Twinsburg v. Wesby, 2012-Ohio-569.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

CITY OF TWINSBURG                                    C.A. No.       25813

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
QUIANA WESBY                                         STOW MUNICIPAL COURT
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   10 TRC 9680

                                DECISION AND JOURNAL ENTRY

Dated: February 15, 2012



        MOORE, Judge.

        {¶1}    Appellant, Quiana Wesby, appeals from her convictions in the Stow Municipal

Court. This Court affirms.

                                                I.

        {¶2}    In the early morning hours of October 24, 2010, Quiana Wesby felt ill and left the

home of her friend. While she was driving on State Route 82, Officer Dan Fidoe of the City of

Twinsburg Police Department observed Wesby swerve over the lane markings. After initiating a

traffic stop and performing certain sobriety tests, Officer Fidoe cited Wesby for operating a

vehicle while impaired and for weaving, in violation of Twinsburg City Ordinances

333.01(a)(1)(A) and 341.34(b), respectively.

        {¶3}    At trial, Wesby argued that her poor performance on the sobriety tests was not the

result of alcohol consumption, but instead resulted from hyperglycemia due to her diabetes, from

which she has suffered for twenty-four years. The trial court found Wesby guilty on both
                                                  2


charges and, among other sanctions, sentenced her to 30 days in jail, of which 27 days were

suspended, and the remaining 3 days could be served by the completion of a 3-day driver

intervention program.

       {¶4}    Wesby timely filed a notice of appeal and presents one assignment of error for our

review. Wesby filed a motion asking this Court to take judicial notice of certain medical articles

pertaining to diabetes.

                                                 II.

       {¶5}    As a preliminary matter, we will address Wesby’s motion for judicial notice of

certain articles that she purports were published by the National Institutes of Health pertaining to

diabetes. Generally, an appellate court may take judicial notice of any fact of which the trial

court could have taken notice, even where the trial court failed to do so. See, e.g., Day v. Day, 40
Ohio App. 3d 155, 160 (10th Dist.1988), fn. 4.

       {¶6}    In support of her request for this Court to take judicial notice of the facts within

the articles that she has supplied, Wesby cites Evid.R. 201, which provides:

       (A) Scope of rule

       This rule governs only judicial notice of adjudicative facts; i.e., the facts of the
       case.

       (B) Kinds of facts

       A judicially noticed fact must be one not subject to reasonable dispute in that it is
       either (1) generally known within the territorial jurisdiction of the trial court or (2)
       capable of accurate and ready determination by resort to sources whose accuracy
       cannot reasonably be questioned.

       (C) When discretionary

       A court may take judicial notice, whether requested or not.

       (D) When mandatory
                                                3


       A court shall take judicial notice if requested by a party and supplied with the
       necessary information.

       (E) Opportunity to be heard

       A party is entitled upon timely request to an opportunity to be heard as to the
       propriety of taking judicial notice and the tenor of the matter noticed. In the
       absence of prior notification, the request may be made after judicial notice has
       been taken.

       (F) Time of taking notice

       Judicial notice may be taken at any stage of the proceeding.

       {¶7}    The Staff Notes to Evid.R. 201 provide that the rule, “in its entirety, reflects

existing Ohio practice and, except for the added clarifying language to subdivision (A) which is

not intended to result in a contrary construction, is identical to Federal Evidence Rule 201.”

1980 Staff Note, Evid.R. 201. The Advisory Committee Notes to Fed.R.Evid. 201 explain, “The

usual method of establishing adjudicative facts is through the introduction of evidence, ordinarily

consisting of the testimony of witnesses. If particular facts are outside the area of reasonable

controversy, this process is dispensed with as unnecessary. A high degree of indisputability is the

essential prerequisite.” In accordance, a “judge may inform himself as to the facts of geography,

such as the navigable character of a river, the distance between two points, or the location of a

given place within the jurisdiction by resort to * * * public documents, maps, etc.” State v.

Burkhalter, 6th Dist. No. L-05-1111, 2006-Ohio-1623, ¶ 18, quoting State v. Scott, 3 Ohio

App.2d 239, 243 (7th Dist.1965).     Other facts, such as those of a scientific or medical nature,

may be judicially noticed, so long as these facts meet the requirements of Evid.R. 201. See 1980

Staff Note, Evid.R. 201(B) (“The type of fact contemplated by 201(B)(2) includes scientific,

historical and statistical data which can be verified and is beyond reasonable dispute.”) For

example, scientific “theories that are so firmly established as to have attained the status of
                                                4


scientific law, such as laws of thermodynamics, properly are subject to judicial notice * * *.”

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 592 (1993), fn. 11.

       {¶8}    Within her request, Wesby essentially urges this Court to take judicial notice of

the following “facts”: (1) that goal blood glucose levels range between 80 and 120; (2) diabetic

ketoacidosis is associated with blood glucose levels over 300 “and causes fruity breath,

decreased consciousness and mental stupor,” and (3) fruity breath caused by the presence of

acetones is present in people suffering from diabetic ketoacidosis, which occurs when an

individual is hyperglycemic.”

       {¶9}    In support of these factual propositions, Wesby has provided three articles. The

first article “If You Have Diabetes…Know Your Blood Sugar Numbers!” displays a publication

number by the National Institutes of Health.        This article provides advice regarding the

monitoring of blood sugar levels by diabetics. Wesby contends that this article evidences that

“goal blood-glucose levels [are] between 80 and 120.” A review of the article demonstrates that

this “fact” is not “capable of accurate and ready determination.” See Evid.R. 201(B). The article

sets forth that diabetics should “[s]et [their] goals with [their] health care team. Blood glucose

goals for most people with diabetes when self-testing are on these charts.” Two charts are

provided, one for “plasma values” and one for “whole blood values.” Each chart then contains

two rows displaying values for “before meals” and “1 to 2 hours after meals.” Thus, because of

the variables involved, coupled with the article’s admonition that goals should be set with an

individual’s personal healthcare provider and that the charts provide goals for “most” people, we

conclude that the “fact” proposed by Wesby is not “capable of accurate and ready determination”

under Evid.R. 201(B).
                                                 5


       {¶10} The remaining two articles, “Diabetic Ketoacidosis” and “Breath Odor” set forth,

in relevant portions, purported symptoms of diabetic ketoacidosis and causes of “fruity breath.”

These articles display their sources as “MedlinePlus” followed by “U.S. National Library of

Medicine NIH National Institutes of Health.” These articles were published by “A.D.A.M., Inc.”

and contain the following disclaimer, “The information provided herein should not be used

during any medical emergency or for the diagnosis or treatment of any medical condition. A

licensed physician should be consulted for diagnosis and treatment of any and all medical

conditions.” As to these articles, we cannot determine from the information that Wesby has

provided whether the sources are such that the information contained therein “cannot reasonably

be questioned,” and, accordingly, we need not take judicial notice of the “facts” therein set forth.

Evid.R. 201(D).

       {¶11} Based upon the foregoing, this is not a case where this Court deems it mandated

or prudent to take judicial notice as requested by Wesby, and, accordingly, her motion is denied.

Therefore, we will confine our review of Wesby’s assignment of error to the record.

                                      ASSIGNMENT OF ERROR

       []WESBY’S CONVICTIONS FOR OPERATING A VEHICLE UNDER THE
       INFLUENCE AND WEAVING WERE AGAINST THE MANIFEST WEIGHT
       OF THE EVIDENCE IN VIOLATION OF SECTION 3, ARTICLE IV, OHIO
       CONSTITUTION AS THE GREATER WEIGHT OF THE EVIDENCE AT
       TRIAL DEMONSTRATED HER POOR DRIVING WAS DUE TO
       HYPERGLYCEMIA FROM DIABETES.

       {¶12} In her sole assignment of error, Wesby argues that her convictions for operating a

vehicle under the influence and weaving were against the manifest weight of the evidence. We

do not agree.

       {¶13} When a defendant asserts that her conviction is against the manifest weight of the

evidence,
                                                 6


       an appellate court must review the entire record, weigh the evidence and all
       reasonable inferences, consider the credibility of witnesses and determine
       whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
       and created such a manifest miscarriage of justice that the conviction must be
       reversed and a new trial ordered.

State v. Otten, 33 Ohio App. 3d 339, 340 (9th Dist.1986).

       {¶14} In making this determination, this Court is mindful that “[e]valuating evidence

and assessing credibility are primarily for the trier of fact.” State v. Shue, 97 Ohio App. 3d 459,

466 (9th Dist.1994), citing Ostendorf-Morris Co. v. Slyman, 6 Ohio App. 3d 46, 47 (8th

Dist.1982) and Crull v. Maple Park Body Shop, 36 Ohio App. 3d 153, 154 (12th Dist.1987).

       {¶15} Here, Wesby was convicted of operating a vehicle under the influence, in

violation of Twinsburg City Ordinance (“City Ord.”) 333.01(a)(1)(A), and weaving, in violation

of City Ord. 341.34(b). In support of its case, the prosecution called Officer Fidoe. Officer

Fidoe testified that, when he approached Wesby’s car, he smelled the odor of alcohol and asked

her if she had been drinking. She replied that she had two small beers. Officer Fidoe then

performed the Horizontal Gaze Nystagmus test, and the defense stipulated that the officer

observed a total of four out of six clues. Next, Officer Fidoe administered a walk and turn test,

noting four out of eight clues. Officer Fidoe also instructed Wesby on performing a one-leg

stand. During this test, Wesby dropped her foot three times. Based upon Wesby’s performance

on these tests, Officer Fidoe placed her under arrest for operating a vehicle while impaired.

       {¶16} Officer Fidoe then asked Wesby if she needed to retrieve anything from her car,

and she retrieved her insulin, which alerted the officer to her diabetic condition. The officer

requested a medical squad meet them at the police station to check Wesby for any medical

problems. When they arrived at the police station, Wesby’s blood sugar was 390. Wesby

administered a shot of insulin to herself. The officer then read her the “2255 form,” and waited
                                                 7


the required twenty minutes to administer the breath test with the BAC testing device. However,

at the end of the waiting period, Wesby refused to take submit a breath sample. The medical

squad then requested Wesby sign a release “stating she was OK,” to which she replied “she was

fine,” and “her blood sugar was always high.” However, she went on to state that she needed to

go to the hospital because her diabetes was very serious. Officer Fidoe then requested that she

sign a form consenting to release her from arrest so that she could go to the hospital on her own

accord, but she refused, and the officer proceeded to take her to the hospital with the medical

squad while she was under arrest. En route, when the medic tried to give Wesby an IV to lower

her blood sugar, she said “you’re not stickin’ nothing in my arm, I’m fine.” To this, the medic

questioned “you’re refusing the IV to help bring down your blood sugar?” Wesby replied,

“[Y]es, I am.” When they arrived at the hospital, Officer Fidoe left one of Wesby’s hands free

from the belly chains, and the nurse gave her a cup and asked for a urine sample, but Wesby

came back from the restroom without the cup. The nurse asked where it was, and Wesby stated

that “you’re not getting no urine sample.” Wesby also refused a blood draw and asked for a

sandwich and a juice.

       {¶17} In response, the defense argued that Wesby’s behavior and impaired driving

exhibited on October 24, 2010 were due to her diabetes. Wesby testified at trial on her own

behalf. She has been diabetic for twenty-four years, and she explained that her blood sugar

levels are typically not well-controlled. She stated that her diabetes often causes her an inability

to carry on conversations, irritability, stubbornness, poor coordination, nausea, frequent

urination, dry mouth, and shakiness. Although she had two beers at 9:00 p.m. the night prior, she

was not stopped by the officer until 4:00 a.m. on October 24, 2010. Wesby stated that when a

person’s blood sugar levels are high, this causes diabetic ketoacidosis, which produces acetones
                                                 8


on the breath. She was aware of “other cases” where acetones caused false positive breathalyzer

readings and she refused to perform the BAC datamaster test for this reason.            On cross-

examination, Wesby explained that she did not tell the officers that the diabetes was the reason

she refused to provide the breath sample, but she explained that she has difficulty carrying on

conversations when she is in a hyperglycemic state. Wesby stated that her failure to provide a

urine sample was due to the restriction of her hand movement due to the belly chain. Further,

Wesby claimed that she did provide a blood sample at the hospital. However, the results of the

blood test, according to Wesby, were not introduced into evidence at trial, but instead were

submitted to the trial court for sentencing purposes, and then returned to her.

       {¶18} We note that although Wesby alleges that her diabetic hyperglycemia symptoms

include poor coordination, which, if accurate, may account for her poor performance on the

“walk and turn” and “one leg stand” tests, she provides no explanation for her poor showing on

the Horizontal Gaze Nsytagmus test, from which the parties stipulated that Officer Fidoe had

noted four of six clues.

       {¶19} After reviewing the entire record, weighing the inferences and examining the

credibility of witnesses, we cannot say that the trial court’s resolution of the testimony was

unreasonable. Consequently, this is not the exceptional case where the trial court clearly lost its

way and created a manifest miscarriage of justice in finding Wesby guilty. Where the evidence

indicates that the finder of fact could reasonably choose between the State’s or the defendant’s

version of the events, “[a] conviction is not against the manifest weight because the [finder of

fact] chose to credit the State’s version of events.” State v. Peasley, 9th Dist. No. 25062, 2010-

Ohio-4333, ¶ 18, citing State v. Morgan, 9th Dist. No. 22848, 2006-Ohio-3921, ¶ 35.

Accordingly, Wesby’s assignment of error is overruled.
                                                 9


                                                III.

       {¶20} Wesby’s assignment of error is overruled. The judgment of the Stow Municipal

Court is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Stow Municipal

Court, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       CARLA MOORE
                                                       FOR THE COURT


WHITMORE, J.
CONCURS

BELLFANCE, P. J.
CONCURS IN JUDGMENT ONLY
                                        10


APPEARANCES:

J. DEAN CARRO, Appellate Review Office, School of Law, The University of Akron, for
Appellant.

DAVID M. MAISTROS, Attorney at Law, for Appellee.